DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on February 26, 2021, amending claims 1-3, 6, 8, 10, 12, 13, 18 and 19, and cancelling claims 4, 11, 14-16 and 21.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 has been considered by the Examiner.


Claim Objections
Claims 1-3, 5, 6, 8-10, 12, 13 and 17-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, the phrases “a plurality of third screen area” and “wherein the each of the plurality of recommendation functions include…” are considered grammatically incorrect. Claims 2-3, 5, 6, 8 and 9 depend from claim 1 and thereby include all of the limitations of claim 1, and are therefore objected to under a similar rationale.
In claim 10, the phrases “a number of display areas including a second screen area and plurality of third screen area” and “wherein the each of the plurality of recommendation functions include a combination of functions including a function for each of the plurality of third screen area” are considered grammatically incorrect.  Claim 12 depends from claim 10 and thereby includes all of the limitations of claim 10, and is therefore objected to under a similar rationale.
In claim 13, the phrases “a plurality of third screen area” and “wherein the each of the plurality of recommendation functions include…” are considered grammatically incorrect.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-10, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0346912 to Buening ("Buening"), over U.S. Patent No. 9,104,440 to Jarrett et al. (“Jarrett”), over U.S. Patent Application Publication No. 2016/0132188 to Li et al. (“Li”), over U.S. Patent Application Publication No. 2011/0107272 to Aguilar (“Aguilar”), and also over U.S. Patent Application Publication No. 2014/0325428 to Lee et al. (“Lee”).

a touch screen configured to display content and to detect a multi-input signal including at least two touch inputs (see e.g. paragraphs 0006, 0060, 0065-0067, and 0086: Buening discloses that the application launch and management system can be implemented with a touch panel display device such as a smart phone or tablet PC, which comprises a touch screen.  Buening discloses that the touch panel display can display content, e.g. from an application – see e.g. paragraph 0067.  Buening further discloses that the touch panel is configured, via a gesture detection algorithm, to identify specific gestures applied to the touch panel – see e.g. paragraphs 0006 and 0070.  Buening discloses that such a gesture can include pressing and holding down 2-n fingers on the touch panel to divide the available screen space into 2-n target areas – see e.g. paragraph 0071.  The device thus comprises a touch screen, i.e. the touch panel, which is configured to detect a multi-input signal including at least two touch inputs, e.g. to detect pressing and holding down 2-n fingers.); and
a controller configured to (see e.g. paragraphs 0013, 0028 and 0086: Buening discloses that the device comprises a processor that is configured, e.g. by executing various modules, to perform the following steps.  The processor is considered a controller like claimed.):
in response to the at least two touch inputs, split a first screen area of the touch screen into a number of display areas including a second screen area and a plurality of third screen areas, wherein the number of display areas is based on a parameter of the multi-input signal (see e.g. paragraph 0071 and FIG. 3: like 
in response to the at least two touch inputs, display the content in the second screen area selected among the second screen area and the plurality of third screen areas as a main display area (see e.g. paragraphs 0018, 0067, 0071 and 0075-0077 and FIG. 3:  Buening discloses that one of the target areas can display the application content that was displayed when the gesture was applied.  Such a target area is considered a main display area like claimed.); and
in response to the at least two touch inputs, display a recommendation window including a plurality of objects corresponding to a plurality of recommendation functions (see e.g. paragraphs 0075 and 0078-0079: Buening discloses that created target areas can each display a list of application icons representing applications to launch and display in the associated target area.  Such a target area can be considered a recommendation window including a plurality of objects, i.e. icons, corresponding to a plurality of recommendation functions, i.e. applications to launch.).

	Jarrett nevertheless describes an edge gesture applied to touchscreen display, whereby the touchscreen displays a number of display areas (“user interfaces”) based on the distance a touch input moves during the edge gesture, the number of display areas singularly increasing according to an increment of the distance (see e.g. column 8, line 64 – column 9, line 9; column 9, lines 30-53; and FIGS. 10-13).
Buening discloses that the gestures to split the screen area into a number of display areas can be of different arbitrary types (see e.g. paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Buening and Jarrett before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Buening so as to additionally or alternatively split the available screen space into a number of areas determined in response to an edge gesture like taught by Jarrett.  That is, it would have been obvious to modify the device taught by Buening so that the touch screen thereof detects an input signal (i.e. an edge gesture) including a touch input, whereby the device identifies a distance by which the touch input moves while the input signal is detected, and the device splits the first screen area of the touch screen into the number of display areas, the 
Li similarly teaches receiving an input signal including a touch input (i.e. a dragging instruction) applied to a touch screen, identifying a distance by which the touch input moves while the input signal is detected, and adding a display area (thus effectively splitting the screen into a resulting second screen area and a third screen area) based on the distance (see e.g. paragraphs 0008 and 0029-0038, and FIGS. 2A and 2B).  Regarding the claimed invention, Li further demonstrates that the touch screen is configured to display content and identify a direction of movement of the touch input, whereby the touch screen displays the content in a resulting screen area selected based on the direction of the movement of the touch input (see e.g. paragraphs 0035-0037 and FIGS. 2A-B: Li teaches that the content originally displayed in window 201 is displayed in the resulting right screen area in response to a rightward drag input.  In FIGS. 3A-B, Li demonstrates that content displayed in window 301 is displayed in the resulting upper screen area in response to an upward drag input – see e.g. paragraphs 0039-0040.  In FIGS. 7A-7B, Li demonstrates that content displayed in window 701 is displayed in the resulting left screen area in response to a leftward drag input.  Accordingly, in these examples, the drag input effectively splits the original screen area into two screen areas, and displays the original content in one of the screen areas selected based on the direction of the drag input.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett and Li before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Buening and Jarrett so as to further identify the direction of movement of the touch input, and to display the content in a display area (considered a “main display area”) selected among the second screen area and the plurality of third screen areas based on the direction, as is taught by Li.  It would have been advantageous to one of ordinary 
Aguilar nevertheless describes an input gesture that is used to split a first screen area into a number of areas, wherein the input gesture is a multi-input signal including at least two touch inputs that move in the same direction while the multi-input signal is detected (see e.g. paragraphs 0012-0013 and 0049, and FIGS. 5, 5a and 5b).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li and Aguilar before him prior to the effective filing date of the claimed invention, to modify the input signal taught by Buening, Jarrett and Li so as to include at least two touch inputs (i.e. be a multi-input signal) that move in the same direction while the gesture is detected, as is taught by Aguilar.  As noted above, Buening, Jarrett and Li teach splitting a first screen area into a number of display areas determined based on the distance and direction moved during such a gesture.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide an intuitive input to split a display area, as is evident from Aguilar.
Similar to Buening, Lee describes a mobile terminal capable of executing multiple applications on divisional screen regions at the same time (see e.g. paragraph 0009).  Like claimed, Lee particularly teaches displaying a recommendation window (e.g. a list region) in response to an input for splitting the screen area into a plurality of divisional screen regions, the recommendation window including a plurality of objects (e.g. pair icons) corresponding to a plurality of recommendation functions, wherein each of the plurality of recommendation functions includes a combination of functions (i.e. applications) including a function for each of a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li, Aguilar and Lee before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Buening, Jarrett, Li and Aguilar so as to display a recommendation window like taught by Lee, which includes a plurality of objects corresponding to a plurality of recommendation functions, and wherein each of the plurality of recommendation functions include a combination of functions including a function for each of a plurality of available screen regions (i.e. the third screen areas). It would have been advantageous to one of ordinary skill to utilize such a combination because it enable the user to efficiently select a plurality of applications for execution in a plurality of screen areas, as is evident from Lee.  Accordingly, Buening, Jarrett, Li, Aguilar and Lee are considered to teach, to one of ordinary skill in the art, an electronic device like that of claim 1, which is for controlling a screen.
As per claim 2, it would have been obvious, as is described above, to modify the electronic device taught by Buening, Jarrett, Li and Aguilar so as to display a recommendation window like taught by Lee, which includes a plurality of objects corresponding to a plurality of recommendation functions, and wherein each of the plurality of recommendation functions include a combination of functions including a function for each of a plurality of available screen regions (i.e. the third screen areas).  Lee particularly discloses that displaying the recommendation window (i.e. list region) comprises determining the plurality of recommendation functions in the plurality of available screen regions (see e.g. paragraphs 0165-0168, 0172-0175, 0177-0186, 0224-0231, and FIGS. 5A and 7A).  Accordingly, the above-described combination of Buening, Jarrett, Li, Aguilar and Lee is further considered to teach a device like that of claim 2.

As per claim 5, it would have been obvious, as is described above, to modify the electronic device taught by Buening so as to additionally or alternatively split the available screen space into a number of areas determined in response to an edge gesture like taught by Jarrett.  Jarrett particularly teaches that the function corresponding to the edge gesture is based on at least one of the touch inputs thereof, the moving direction of the at least one of the touch inputs, and an area of the at least one of the touch inputs (see e.g. column 5, lines 9-16; column 6, lines 13-50; and column 8, lines 16-28).  Accordingly, it is apparent that with the above-described combination of Buening, Jarrett, Li, Aguilar and Lee, the first screen area is split into the display areas based on at least one of the touch inputs of the edge gesture, the moving direction of the at least one of the touch inputs, and an area of the at least one of the touch inputs.  The above-described combination of Buening, Jarrett, Li, Aguilar and Lee thus further teaches a device like that of claim 5.
As per claim 6, Buening demonstrates that the controller is configured to determine the size of the second screen area based on the number of the plurality of third screen areas (see e.g. paragraph 0071 and FIG. 3: like noted above, Buening discloses that the smartphone or tablet PC can detect a touch gesture to divide the available screen space into 2-n target areas.  Buening demonstrates in FIGS. 5 and 8 that the available screen space can be divided into equally-sized target areas.  In such circumstances, the size of each area would be based on the 
As per claim 8, Buening discloses that the controller can cause the display to display preview information on the second screen area and the plurality of third screen areas before splitting the first screen area, wherein the display preview information describes the first screen area, the second screen area and the plurality of third screen areas (see e.g. paragraphs 0014, 0087 and FIG. 7: Buening discloses that the display can present, including understandably before splitting the screen, a listing of icons corresponding to predefined screen configurations to the user.  The selectable icons visually indicate the configurations as to how the available screen space, i.e. the first screen area, it to be divided into a number of target areas, i.e. the second and third screen areas, as is demonstrated in FIG. 7, and can therefore be considered “preview information” like claimed.).  Accordingly, the above-described combination of Buening, Jarrett, Li, Aguilar and Lee further teaches a device like that of claim 8.
Regarding claim 9, Buening does not explicitly teach detecting a screen reconfiguration request, and changing the location of the first screen area in response to the screen reconfiguration request, as is required by claim 9.  Aguilar nevertheless teaches detecting a screen reconfiguration request, and changing the location of a screen area in response to the screen reconfiguration request (see e.g. paragraphs 0051-0052).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li, Aguilar and Lee before him prior to the effective filing date of the claimed invention, to further modify the device taught by Buening, Jarret, Li, Aguilar and Lee so as to further detect a screen reconfiguration request, and to change the location of a screen area (e.g. the first screen area) in response to the screen reconfiguration request, as is taught by Aguilar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the 
Regarding claim 10, Buening describes an application launch and management system that allows the user to quickly define an area of a screen in which an application should be executed and displayed (see e.g. paragraph 0060).  Like claimed, Buening particularly describes an electronic device (e.g. a smartphone or tablet PC) comprising:
a touch screen configured to display content and detect an input signal including a touch input (see e.g. paragraphs 0006, 0060, 0065-0067, and 0086: Buening discloses that the application launch and management system can be implemented with a touch panel display device such as a smart phone or tablet PC, which comprises a touch screen.  Buening discloses that the touch panel display can display content, e.g. from an application – see e.g. paragraph 0067.  Buening further discloses that the touch panel is configured, via a gesture detection algorithm, to identify specific gestures applied to the touch panel – see e.g. paragraphs 0006 and 0070.  Buening discloses that such a gesture can include pressing and holding down 2-n fingers on the touch panel to divide the available screen space into 2-n target areas – see e.g. paragraph 0071.  The device thus comprises a touch screen, i.e. the touch panel, which is configured to detect an input signal including a touch input, e.g. to detect pressing and holding down 2-n fingers.); and
a controller configured to (see e.g. paragraphs 0013, 0028 and 0086: Buening discloses that the device comprises a processor that is configured, e.g. by executing various modules, to perform the following steps.  The processor is considered a controller like claimed.):
in response to a touch input, split a first screen area of the touch screen into a number of display areas including a second screen area and a plurality of third screen areas, wherein the number of display areas is based on a parameter of the multi-input signal (see e.g. paragraph 0071 and FIG. 3: like noted above, Buening discloses that the smartphone or tablet PC can detect pressing and holding down 2-n fingers on the touch panel and thereafter divide the available screen space into 2-n target areas.  It is thus apparent that, for example, pressing and holding down 2 fingers on the touch panel would divide the screen space into 2 target areas, while pressing and holding down 3 fingers would divide the screen space into 3 target areas.  Buening thus teaches splitting a first screen area, i.e. the available screen space, of the touch screen into a number of display areas including a second screen area and a plurality of third screen areas – if holding down 3 or more fingers – wherein the number of display areas is based on a parameter of the multi-input signal, e.g. on the number of fingers pressed.); 
in response to the touch input, display the content in the second screen area selected among the second screen area and the plurality of third screen areas as a main display area (see e.g. paragraphs 0018, 0067, 0071 and 0075-0077 and FIG. 3:  Buening discloses that one of the target areas can display the application content that was displayed when the gesture was applied.  Such a target area is considered a main display area like claimed.); and
in response to the at least two touch inputs, display a recommendation window including a plurality of objects corresponding to a plurality of recommendation functions (see e.g. paragraphs 0075 and 0078-0079: Buening discloses that created target areas can each display a list of application icons representing applications to launch and display in the associated target area.  
Buening thus teaches an electronic device similar to that of claim 10.  However, Buening does not explicitly disclose identifying a distance by which the touch inputs moves while a single-input signal is detected, and a direction of movement of at least two touch inputs, whereby the number of display areas into which the first screen area is split singularly increases according to an increment of the distance, as is required by claim 10.  Moreover, Buening does not explicitly teach that the main display area is selected among the second screen area and the plurality of third screen areas based on the direction of the movement of the touch input, as is further required by claim 10.  Buening also does not disclose that each of the plurality of recommendation functions in the recommendation window includes a combination of functions including a function for each of the plurality of third screen areas, as is further required by claim 10.
	Jarrett nevertheless describes an edge gesture comprising a single input (i.e. via one finger) signal applied to touchscreen display, whereby the touchscreen displays a number of display areas (“user interfaces”) based on the distance a single touch input moves during the edge gesture, the number of display areas singularly increasing according to an increment of the distance (see e.g. column 8, line 64 – column 9, line 9; column 9, lines 30-53; and FIGS. 10-13).
Buening discloses that the gestures to split the screen area into a number of display areas can be of different arbitrary types (see e.g. paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Buening and Jarrett before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Buening so as to additionally or alternatively split the available screen space into a number of areas determined in response to an edge gesture like taught by Jarrett.  That 
Li similarly teaches receiving an input signal including a touch input (i.e. a dragging instruction) applied to a touch screen, identifying a distance by which the touch input moves while the input signal is detected, and adding a display area (thus effectively splitting the screen into a resulting second screen area and a third screen area) based on the distance (see e.g. paragraphs 0008 and 0029-0038, and FIGS. 2A and 2B).  Regarding the claimed invention, Li further demonstrates that the touch screen is configured to display content and identify a direction of movement of the touch input, whereby the touch screen displays the content in a resulting screen area selected based on the direction of the movement of the touch input (see e.g. paragraphs 0035-0037 and FIGS. 2A-B: Li teaches that the content originally displayed in window 201 is displayed in the resulting right screen area in response to a rightward drag input.  In FIGS. 3A-B, Li demonstrates that content displayed in window 301 is displayed in the resulting upper screen area in response to an upward drag input – see e.g. paragraphs 0039-0040.  In FIGS. 7A-7B, Li demonstrates that content displayed in window 701 is displayed in the resulting left screen area in response to a leftward drag input.  Accordingly, in these examples, the drag input effectively splits the original screen area into two screen areas, and displays the original content in one of the screen areas selected based on the direction of the drag input.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett and Li before him prior to the effective filing date of the claimed invention, to 
Aguilar nevertheless describes an input gesture that is used to split a first screen area into a number of areas, wherein the input gesture is a multi-input signal including at least two touch inputs that move in the same direction while the multi-input signal is detected (see e.g. paragraphs 0012-0013 and 0049, and FIGS. 5, 5a and 5b).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li and Aguilar before him prior to the effective filing date of the claimed invention, to modify the input signal taught by Buening, Jarrett and Li so as to additionally or alternatively include at least two touch inputs that move in the same direction while the gesture is detected, as is taught by Aguilar.  As noted above, Buening, Jarrett and Li teach splitting a first screen area into a number of display areas determined based on the distance and direction moved during such a gesture.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide an intuitive input to split a display area, as is evident from Aguilar.
Similar to Buening, Lee describes a mobile terminal capable of executing multiple applications on divisional screen regions at the same time (see e.g. paragraph 0009).  Like claimed, Lee particularly teaches displaying a recommendation window (e.g. a list region) in response to an input for splitting the screen area into a plurality of divisional screen regions, the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li, Aguilar and Lee before him prior to the effective filing date of the claimed invention, to modify the electronic device taught by Buening, Jarrett, Li and Aguilar so as to display a recommendation window like taught by Lee, which includes a plurality of objects corresponding to a plurality of recommendation functions, and wherein each of the plurality of recommendation functions include a combination of functions including a function for each of a plurality of available screen regions (i.e. the third screen areas). It would have been advantageous to one of ordinary skill to utilize such a combination because it enable the user to efficiently select a plurality of applications for execution in a plurality of screen areas, as is evident from Lee.  Accordingly, Buening, Jarrett, Li, Aguilar and Lee are considered to teach, to one of ordinary skill in the art, an electronic device like that of claim 10, which is for controlling a screen.
As per claim 12, Buening demonstrates that the controller identifies recommended functions based on a single-input signal (see e.g. paragraphs 0071-0072 and 0087: like noted above, Buening discloses that the controller is configured to detect a single-input signal including a touch input, e.g. to detect touching a UI control or touching the touch panel at the top of the screen and moving the finger to the bottom of the screen.  Like further noted above, Buening discloses that the device splits the screen into a plurality of target areas in response to such an input, and discloses that at least one of the target areas is allocated to an application to be launched, i.e. a recommended function - see e.g. paragraphs 0075, 0079-0080, and 0091, and FIG. 3.  That is, the recommended function is identified and executed in response to the 
Regarding claim 13, Buening describes an application launch and management system that allows the user to quickly define an area of a screen in which an application should be executed and displayed (see e.g. paragraph 0060).  Like claimed, Buening particularly teaches:
detecting, by a touch screen of an electronic device, a multi-input signal including at least two touch inputs, while the touch screen displays content (see e.g. paragraphs 0006, 0060, 0065-0067, and 0086: Buening discloses that the application launch and management system can be implemented with a touch panel display device such as a smart phone or tablet PC, which comprises a touch screen.  Buening discloses that the touch panel display can display content, e.g. from an application – see e.g. paragraph 0067.  Buening further discloses that the touch panel is configured, via a gesture detection algorithm, to identify specific gestures applied to the touch panel while it displays such content – see e.g. paragraphs 0006 and 0070.  Buening discloses that such a gesture can include pressing and holding down 2-n fingers on the touch panel to divide the available screen space into 2-n target areas – see e.g. paragraph 0071.  The device thus comprises a touch screen, i.e. the touch panel, which is configured to detect a multi-input signal including at least two touch inputs, e.g. to detect pressing and holding down 2-n fingers, while the touch screen displays content.);
in response to at least two touch inputs, splitting, by a controller of the electronic device, a first screen area of the touch screen into a number of display areas including a second screen area and a plurality of third screen areas, wherein the number of display areas is based on a parameter of the multi-input signal (see e.g. paragraph 0071 and FIG. 3: like noted above, Buening discloses 
in response to the at least two touch inputs, display the content in a second screen area selected among the second screen area and the plurality of third screen areas as a main display area (see e.g. paragraphs 0018, 0067, 0071 and 0075-0077 and FIG. 3:  Buening discloses that one of the target areas can display the application content that was displayed when the gesture was applied.  Such a target area is considered a main display area like claimed.); and
in response to the at least two touch inputs, display a recommendation window including a plurality of objects corresponding to a plurality of recommendation functions (see e.g. paragraphs 0075 and 0078-0079: Buening discloses that created target areas can each display a list of application icons representing applications to launch and display in the associated target area.  Such a target area can be considered a recommendation window including a 
Buening thus teaches a method similar to that of claim 13.  However, Buening does not explicitly disclose that the controller is configured to identify a distance by which the at least two inputs move in the same direction while the multi-input signal is detected, whereby the number of display areas into which the first screen area is split singularly increases according to an increment of the distance, as is required by claim 13.  Moreover, Buening does not explicitly teach that the main display area is selected among the second screen area and the plurality of third screen areas based on the direction of the movement of the at least two touch inputs, as is further required by claim 13.  Buening also does not disclose that each of the plurality of recommendation functions in the recommendation window includes a combination of functions including a function for each of the plurality of third screen areas, as is further required by claim 13.
Jarrett nevertheless describes an edge gesture applied to touchscreen display, whereby the touchscreen displays a number of display areas (“user interfaces”) based on the distance a touch input moves during the edge gesture, the number of display areas singularly increasing according to an increment of the distance (see e.g. column 8, line 64 – column 9, line 9; column 9, lines 30-53; and FIGS. 10-13).
Buening discloses that the gestures to split the screen area into a number of display areas can be of different arbitrary types (see e.g. paragraph 0071).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Buening and Jarrett before him prior to the effective filing date of the claimed invention, to modify the method taught by Buening so as to additionally or alternatively split the available screen space into a number of areas determined in response to an edge gesture like taught by Jarrett.  That is, it would have been obvious to modify the method taught by Buening so that the touch screen detects an input signal (i.e. an edge gesture) including a touch input, whereby the device identifies a distance by 
Li similarly teaches receiving an input signal including a touch input (i.e. a dragging instruction) applied to a touch screen, identifying a distance by which the touch input moves while the input signal is detected, and adding a display area (thus effectively splitting the screen into a resulting second screen area and a third screen area) based on the distance (see e.g. paragraphs 0008 and 0029-0038, and FIGS. 2A and 2B).  Regarding the claimed invention, Li further demonstrates that the touch screen is configured to display content and identify a direction of movement of the touch input, whereby the touch screen displays the content in a resulting screen area selected based on the direction of the movement of the touch input (see e.g. paragraphs 0035-0037 and FIGS. 2A-B: Li teaches that the content originally displayed in window 201 is displayed in the resulting right screen area in response to a rightward drag input.  In FIGS. 3A-B, Li demonstrates that content displayed in window 301 is displayed in the resulting upper screen area in response to an upward drag input – see e.g. paragraphs 0039-0040.  In FIGS. 7A-7B, Li demonstrates that content displayed in window 701 is displayed in the resulting left screen area in response to a leftward drag input.  Accordingly, in these examples, the drag input effectively splits the original screen area into two screen areas, and displays the original content in one of the screen areas selected based on the direction of the drag input.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett and Li before him prior to the effective filing date of the claimed invention, to modify the method taught by Buening and Jarrett so as to further identify the direction of movement of the touch input, and to display the content in a display area (considered a “main 
Aguilar nevertheless describes an input gesture that is used to split a first screen area into a number of areas, wherein the input gesture is a multi-input signal including at least two touch inputs that move in the same direction while the multi-input signal is detected (see e.g. paragraphs 0012-0013 and 0049, and FIGS. 5, 5a and 5b).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li and Aguilar before him prior to the effective filing date of the claimed invention, to modify the input signal taught by Buening, Jarrett and Li so as to include at least two touch inputs (i.e. be a multi-input signal) that move in the same direction while the gesture is detected, as is taught by Aguilar.  As noted above, Buening, Jarrett and Li teach splitting a first screen area into a number of display areas determined based on the distance and direction moved during such a gesture.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide an intuitive input to split a display area, as is evident from Aguilar.  
Similar to Buening, Lee describes a mobile terminal capable of executing multiple applications on divisional screen regions at the same time (see e.g. paragraph 0009).  Like claimed, Lee particularly teaches displaying a recommendation window (e.g. a list region) in response to an input for splitting the screen area into a plurality of divisional screen regions, the recommendation window including a plurality of objects (e.g. pair icons) corresponding to a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Buening, Jarrett, Li, Aguilar and Lee before him prior to the effective filing date of the claimed invention, to modify the method taught by Buening, Jarrett, Li and Aguilar so as to display a recommendation window like taught by Lee, which includes a plurality of objects corresponding to a plurality of recommendation functions, and wherein each of the plurality of recommendation functions include a combination of functions including a function for each of a plurality of available screen regions (i.e. the third screen areas). It would have been advantageous to one of ordinary skill to utilize such a combination because it enable the user to efficiently select a plurality of applications for execution in a plurality of screen areas, as is evident from Lee.  Accordingly, Buening, Jarrett, Li, Aguilar and Lee are considered to teach, to one of ordinary skill in the art, a method like that of claim 13, which is for controlling a screen.
As per claim 17, it would have been obvious, as is described above, to modify the method taught by Buening so as to additionally or alternatively split the available screen space into a number of areas determined in response to an edge gesture like taught by Jarrett.  Jarrett particularly teaches that the function corresponding to the edge gesture is based on at least one of the touch inputs thereof, the moving direction of the at least one of the touch inputs, and an area of the at least one of the touch inputs (see e.g. column 5, lines 9-16; column 6, lines 13-50; and column 8, lines 16-28).  Accordingly, it is apparent that with the above-described combination of Buening, Jarrett, Li, Aguilar and Lee, the first screen area is split into the display areas based on at least one of the touch inputs of the edge gesture, the moving direction of the at least one of the touch inputs, and an area of the at least one of the touch inputs.  The above-
As per claim 18, Buening demonstrates that the controller is configured to determine the size of the second screen area based on the number of the plurality of third screen areas (see e.g. paragraph 0071 and FIG. 3: like noted above, Buening discloses that the smartphone or tablet PC can detect a touch gesture to divide the available screen space into 2-n target areas.  Buening demonstrates in FIGS. 5 and 8 that the available screen space can be divided into equally-sized target areas.  In such circumstances, the size of each area would be based on the total number of areas in which the screen was divided.  That is, the size of a given area, e.g. a second screen area, is based on the number of other areas, e.g. the plurality of third screen areas.).  Accordingly, the above-described combination of Buening, Jarrett, Li, Aguilar and Lee further teaches a method like that of claim 18.
As per claim 19, Buening discloses that the controller can cause the display to display preview information on the second screen area and the plurality of third screen areas before splitting the first screen area, wherein the display preview information describes a layout of the entire touchscreen (see e.g. paragraphs 0014, 0087 and FIG. 7: Buening discloses that the display can present, including understandably before splitting the screen, a listing of icons corresponding to predefined screen configurations to the user.  The selectable icons visually indicate the configurations as to how the available screen space, i.e. the first screen area, it to be divided into a number of target areas, i.e. the second and third screen areas, as is demonstrated in FIG. 7, and can therefore be considered “preview information” like claimed.).  Accordingly, the above-described combination of Buening, Jarrett, Li, Aguilar and Lee further teaches a method like that of claim 19.
Regarding claim 20, Buening does not explicitly teach detecting a screen reconfiguration request, and changing the location of the first screen area in response to the screen reconfiguration request, as is required by claim 20.  Aguilar nevertheless teaches detecting a .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-3, 6, 8, 10, 12, 13, 18 and 19, and cancellation of claims 4, 11, 14-16 and 21.  In response to these amendments, the 35 U.S.C. § 112(b) rejections presented in the previous Office Action are respectfully withdrawn.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BTB/
6/14/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173